Case 1:21-cv-04914-FB-TAM Document 1-2 Filed 08/31/21 Page 1 of 3 PageID #: 14




                  EXHIBIT B
7/28/2021   Case 1:21-cv-04914-FB-TAM Document 1-2 Filed
                                            WebVoyage         08/31/21
                                                      Record View 1    Page 2 of 3 PageID #: 15




                               The Library has opened access to some reading rooms by appointment
                                only. More. The Jefferson Building has reopened to visitors via timed,
                                                        ticketed entry. More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Copyright Number = Vau001192067
  Search Results: Displaying 1 of 1 entries




                                         Miles Davis photos all jpgs 1970 1971.

               Type of Work: Visual Material
  Registration Number / Date: VAu001192067 / 2014­11­20
             Application Title: Miles Davis photos all jpgs 1970 1971.
                         Title: Miles Davis photos all jpgs 1970 1971.
                  Description: Electronic file (eService)
         Copyright Claimant: GLEN ROBERT CRAIG, 1949­ . Address: 30­60
                                CRESCENT STREET, APT 2C, ASTORIA, NY, 11102,
                                United States.
             Date of Creation: 1970
   Authorship on Application: GLEN ROBERT CRAIG, 1949­ ; Domicile: United States;
                                Citizenship: United States. Authorship: photograph(s)
      Rights and Permissions: GLEN ROBERT CRAIG, (718) 278­2683, (917) 309­6761,
                                glencraig@rcn.com
              Copyright Note: C.O. correspondence.
                                  Names: CRAIG, GLEN ROBERT, 1949­




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=Vau001192067&Search_Code=REGS&PID=mfHUGlZQSmyVABNT2CjAgbbDrOlXp&SEQ=2021072… 1/2
7/28/2021   Case 1:21-cv-04914-FB-TAM Document 1-2 Filed
                                            WebVoyage         08/31/21
                                                      Record View 1    Page 3 of 3 PageID #: 16
                                      Save, Print and Email (Help Page)
                             Select Download Format Full Record   Format for Print/Save

                             Enter your email address:                             Email




                                      Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions
  (FAQs) about Copyright | Copyright Office Home Page | Library of Congress Home Page




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=Vau001192067&Search_Code=REGS&PID=mfHUGlZQSmyVABNT2CjAgbbDrOlXp&SEQ=2021072… 2/2
